Citation Nr: 0927412	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, S.J., and C.H.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 
1954, and from March 1955 to March 1975.  He died in August 
2004.  The appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).   

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in December 2007 
when it was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The issue on appeal involves service connection for the cause 
of the Veteran's death.  During the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Hupp v. Nicholson, 
21 Vet. App. 342 (2007), which held that, in the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) must include: (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

At the time of the Veteran's death, the Veteran was service 
connected for a low back condition.  A review of the claims 
folder reveals that the appellant was not provided with a 
statement of the condition for which the Veteran was service 
connected at the time of his death.  Remand is required so 
that the appellant can be provided the requisite notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Furnish the appellant VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death and an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  After conducting any additional 
development deemed necessary, 
readjudicate the claim, considering all 
the evidence of record.  If the decision 
remains unfavorable, the appellant and 
her representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC), and she should be given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


